DETAILED ACTION

Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the communication filed 8/25/22.  Claims 1-9, 17 21-25, and 27-31 are pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/25/22 has been entered.
 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9,17, 21-25, 27-29 and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et al. (US 2013/0024382 A1 -hereinafter Dala) in view of  Vesper et al (US 20110110568 A1)
Regarding claim 1, Dala discloses a method (methods; Abstract): 
receiving a unique case file containing one or more anonymous DICOM object(s) for analysis (receiving transmissions on mobile computing devices, physicians may review a patient's medical data; encrypted medical data; patients' medical records and may include information such as patients' imaging data; enable communicating medical images to a physician's handheld device and providing tools to enable the physician to remotely review such images; medical images may be collected by an image server with known format 112, such as DICOM; para [0012], [0047], [0080], [0113]);
 setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s) (encrypted medical data; patients'
medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical emergency situation, such as a heart attack victim being transported in an ambulance, the console operator may designate it as a high priority message; para [0047], [0080]. [0113], [0190]); 
uncompressing and validating at least one of the one or more anonymous DICOM object (s) (the handheld device may send a download request back to the server which then transmits the data; medical records may be downloaded (uncompressed) from an EMR database server; encrypted medical data; patients' medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; validate transmissions from the computing device; para [0047], [0064], (0080], [0090], [0113], (0333]); and 
transmitting an analysis of at least one of the uncompressed and validated anonymous DICOM object(s) (medical records may be downloaded (uncompressed) from an EMR database server; the system may distinguish (analysis) between conditions based on determined priorities and may deliver (transmit) medical data to the physician in order of highest priority first; validate transmissions from the computing device; para [0090], [0272], [0333]), the analysis having been completed according to the priority level of the unique case file (the system may distinguish (analysis) between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority first; for example, the console may order a heart attack condition as a higher priority than a high temperature condition; para [0272]), wherein the analysis includes a diagnosis or treatment analysis (par. 275-the auto-analysis routine may interpret testing and patient medical data in view of recorded symptoms to determine the presence of a STEMI condition; par. 281-If the auto-analysis routine determines the presence of a STEMI event based on the patient medical data (i.e., decision block 2050="YES"), the console may transmit data for furthering treatment of the patient)
Dala fails to disclose a computer-implemented method of analyzing health data over a decentralized cloud-computing platform, the method.  Vesper  discloses a computer-implemented method of analyzing health data over a decentralized cloud-computing platform (analyze health data from decentralized sources; source of data about an end user/patient that is stored on the server; data could be secured in cloud server; cloud computing with data analytics; para 282-284; par. 289). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a computer-implemented method of analyzing health data over a decentralized cloud-computing platform as taught by Vesper into the system of Dala for the purpose of  facilitating improved accessibility  and analyzing health data from decentralized sources which promise to support medical decision making in order to improve the quality and cost effectiveness of healthcare (see par. 263).
Claim 1 has been further amended to recite:
 setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s), the priorities associated with the one or more anonymous DICOM object(s) being based on an entity generating the one or more anonymous DICOM object(s) and/or a presence of previously-created health data associated with the one or more anonymous DICOM object.
Vesper discloses a system and method wherein anonymized images are prioritized  for processing as they are sent from a central index (par. 303- central index 3702 can use the DICOM header information to determine if the image is new or it is an update to an existing image. The central index 3702 can return either a new grid identifier or the grid identifier to update. Each image can be uniquely identified on the grid 3300 by the following formula HarvesterUUID+"."+ResourceUUID. The producer 3002 can then move the anonymous-ized image to the producer's 3002 cache 3750; par. 307- Central index 3702 notifications can be queued on the node and prioritized based on grid Id, priority, and time. Collisions on the grid Id can overwrite the old meta resource with new meta resource through an event compression. The priority allows the central index 3702 to impact the order of processing of queued meta resources. Priorities can be used to enhance interactive viewing over auto-forwarded studies.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to further modify the system/method of Dala with the teaching of Vesper.  As suggested by Vesper, one would have been motivated to include this feature to provide a system that is can offset the potential chain of latencies from DICOM devices that materially delay the clinical workflow (par. 10)  while ensuring compliance with HIPAA privacy and security requirements, including compliance requirements with downstream vendors.  (par. 228)

Regarding claim 4, Dala in view of Vesper discloses the computer-implemented method of claim 1. In addition, Dala discloses further comprising: 
monitoring a status of the unique case file (data may also be collected by a patient's home monitoring systems. which may report physical, chemical, electrical or other patient's medical parameters; the system may distinguish between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority; para (0062), (0272]); and 
advancing analysis of the unique case file based on the status and the priority level of the unique case file (the auto-analysis may determine the priority; priority or urgency assessments; the system may distinguish between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority first; For example, the console may order a heart attack condition as a higher priority than a high temperature condition; para (0272]).
Regarding claim 5, Dala in view of Vesper discloses the computer-implemented method of claim 1.  In addition, Dala discloses further
comprising: 
setting the priority level for the unique case file  is further based an entity analyzing the one or more anonymous DICOM objects (encrypted medical data; medical data stored in electronic format may be analyzed by the console or server; medical images may be collected by an image server with known format, such as DICOM; para [0080), (0083], [0113]).
Regarding claim 6, Dala in view of Vesper discloses the computer-implemented  method of claim 1. In addition, Dala discloses further comprising: generating a draft result report based on the received analysis (receives and displays the transmitted data, such as multiple pages of summarized data; the data may be displayed in a keyword format so that the physician may quickly grasp the data of most
interest, or click on specific key words to view a detailed listing of the related underlying patient-physician interaction record; the physician may then update the current data record; para (01311); and generating an interactive user interface of the draft result report (the user uses tools (e.g., a graphical user interface) on a user console 120 to select medical data to transmit to the physician; para [00641).
Regarding claim 7, Dala in view of Vesper discloses the computer-implemented method of claim 6. In addition, Dala discloses further comprising: 
receiving a modification to the draft result report (underlying patient-physician interaction record; the physician may then update (modify) the current data record or create a new one, perhaps with new observations or a new treatment plan; para [0131];
generating a final result report based on the modification (underlying patient-physician interaction record; the physician may then update the current data record or create a new one; para [0131]); and storing the final result report (the patient's health records (store online); para [02731), a pre-defined identified network address, or a requesting web interface (a hospital may post patient medical records on a website
portal; data interactions, such as on-demand data transfers between electronic medical record databases and the physician's mobile device; para (00501).
Regarding claim 8, Dala in view of Vesper discloses the computer implemented method of claim 7. In addition, Dala discloses wherein the final result report is pushed to a database, a pre-defined identified network address, or a requesting web interface using secure Hypertext Transfer Protocol (HTTPS) (a hospital may post patient medical records on a website portal; data interactions, such as on-demand data transfers between electronic medical record databases and the physician's mobile device; para [0050].

Regarding claim 9, Dala discloses a system (systems; Abstract) comprising: and one or more processors configured to execute the instructions to perform a method (processor is configured with processor-executable instructions to perform operations; claim 22) including:
 receiving a unique case file containing one or more anonymous DICOM object(s) for analysis (receiving transmissions on mobile computing devices, physicians may review a patient's medical data; encrypted medical data; patients' medical records and may include information such as patients' imaging data; enable communicating medical images to a physician's handheld device and providing tools to enable the physician to remotely review such images; medical images may be collected by an image server with known format 112, such as DICOM; para [0012], (0047). [0080], (0113]); 
setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s) (encrypted medical data; patients' medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical emergency situation, such as a heart attack victim being transported in an ambulance, the console operator may designate it as a high priority message; para [0047], [0080], [0113], [0190]); 
uncompressing and validating at least one of the one or more anonymous DICOM object (s) (the handheld device may send a download request back to the server which then transmits the data; medical records may be downloaded (uncompressed) from an EMR database server; encrypted medical data; patients' medical records and may include information such as patients' imaging data;
medical images may be collected by an image server with known format 112, such as DICOM; validate transmissions from the computing device; para (0047], (0064), (0080), [0090]. (0113), [03331); and 
transmitting an analysis of at least one of the uncompressed and validated
anonymous DICOM object(s) (medical records may be downloaded (uncompressed) from an EMR database server; the system may distinguish (analysis) between conditions based on determined priorities and may deliver (transmit) medical data to the physician in order of highest priority first; validate transmissions from the computing device; para [0090], [0272]. [0333], the analysis having been completed according to the priority level of the unique case file (the system may distinguish (analysis) between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority first; for example, the console may order a heart attack condition as a higher priority than a high temperature condition; wherein the analysis includes a diagnosis or treatment analysis (par. 275-the auto-analysis routine may interpret testing and patient medical data in view of recorded symptoms to determine the presence of a STEMI condition; par. 281-If the auto-analysis routine determines the presence of a STEMI event based on the patient medical data (i.e., decision block 2050="YES"), the console may transmit data for furthering treatment of the patient)
Dala fails to disclose a computer-implemented method of analyzing health data over a decentralized cloud-computing platform, the method.  Vesper  discloses a computer-implemented method of analyzing health data over a decentralized cloud-computing platform (analyze health data from decentralized sources; source of data about an end user/patient that is stored on the server; data could be secured in cloud server; cloud computing with data analytics; para 282-284; par. 289). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a computer-implemented method of analyzing health data over a decentralized cloud-computing platform as taught by Vesper into the system of Dala for the purpose of  facilitating improved accessibility  and analyzing health data from decentralized sources which promise to support medical decision making in order to improve the quality and cost effectiveness of healthcare (see par. 263).
Claim 9 has been further amended to recite:
 setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s), the priorities associated with the one or more anonymous DICOM object(s) being based on an entity generating the one or more anonymous DICOM object(s) and/or a presence of previously-created health data associated with the one or more anonymous DICOM object.
Vesper discloses a system and method wherein anonymized images are prioritized  for processing as they are sent from a central index (par. 303- central index 3702 can use the DICOM header information to determine if the image is new or it is an update to an existing image. The central index 3702 can return either a new grid identifier or the grid identifier to update. Each image can be uniquely identified on the grid 3300 by the following formula HarvesterUUID+"."+ResourceUUID. The producer 3002 can then move the anonymous-ized image to the producer's 3002 cache 3750; par. 307- Central index 3702 notifications can be queued on the node and prioritized based on grid Id, priority, and time. Collisions on the grid Id can overwrite the old meta resource with new meta resource through an event compression. The priority allows the central index 3702 to impact the order of processing of queued meta resources. Priorities can be used to enhance interactive viewing over auto-forwarded studies.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to further modify the system/method of Dala with the teaching of Vesper.  As suggested by Vesper, one would have been motivated to include this feature to provide a system that is can offset the potential chain of latencies from DICOM devices that materially delay the clinical workflow (par. 10)  while ensuring compliance with HIPAA privacy and security requirements, including compliance requirements with downstream vendors.  (par. 228)

Regarding claim 17, Dala in view of Vesper discloses a method (methods; Abstract) comprising:
 receiving a unique case file containing one or more anonymous DICOM object(s) for analysis (receiving transmissions on mobile computing devices, physicians may review a patient's medical data; encrypted medical data; patients' medical records and may include information such as patients' imaging data;
enable communicating medical images to a physician's handheld device and providing tools to enable the physician to remotely review such images; medical images may be collected by an image server with known format 112, such as DICOM; para [0012), [0047). [0080), [0113]; setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s) (encrypted medical data; patients' medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; the user on a console may designate the importance (priority) of a particular message; if a message is related to a medical emergency situation, such as a heart attack victim being transported in an ambulance, the console operator may designate it as a high priority message; para (0047), (0080), [0113), (01901); uncompressing and validating at least one of the one or more anonymous DICOM object (s) (the handheld device may send a download request back to the
server which then transmits the data; medical records may be downloaded (uncompressed) from an EMR database server; encrypted medical data; patients' medical records and may include information such as patients' imaging data; medical images may be collected by an image server with known format 112, such as DICOM; validate transmissions from the computing device; para (004 7), [0064), [0080),
(0090), (0113), (03331); and
 transmitting an analysis of at least one of the uncompressed and validated anonymous DICOM object(s) (medical records may be downloaded (uncompressed) from an EMR database server; the system may distinguish (analysis) between conditions based on determined priorities and may deliver (transmit) medical data to the physician in order of highest priority first; validate transmissions from the computing device; para [0090], [0272]. [0333], the analysis having been completed according to the priority level of the unique case file (the system may distinguish (analysis) between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority first; for example, the console may order a heart attack condition as a higher priority than a high temperature condition; para [0272], wherein the analysis includes a diagnosis or treatment analysis (par. 275-the auto-analysis routine may interpret testing and patient medical data in view of recorded symptoms to determine the presence of a STEMI condition; par. 281-If the auto-analysis routine determines the presence of a STEMI event based on the patient medical data (i.e., decision block 2050="YES"), the console may transmit data for furthering treatment of the patient)
Dala fails to disclose a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions for analyzing health data over a decentralized cloud-computing platform.  Vesper discloses a non-transitory computer readable medium for use on a computer system containing computer-executable programming instructions forf analyzing health data over a decentralized cloud-computing platform (analyze health data from decentralized sources; source of data about an end user/patient that is stored on the server; data could be secured in cloud server; cloud computing with data analytics; para 282-284; par. 289). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include a computer-implemented method of analyzing health data over a decentralized cloud-computing platform as taught by Vesper into the system of Dala for the purpose of  facilitating improved accessibility  and analyzing health data from decentralized sources which promise to support medical decision making in order to improve the quality and cost effectiveness of healthcare (see par. 263).
Claim 17 has been further amended to recite:
 setting a priority level for the unique case file based on priorities associated with the one or more anonymous DICOM object(s), the priorities associated with the one or more anonymous DICOM object(s) being based on an entity generating the one or more anonymous DICOM object(s) and/or a presence of previously-created health data associated with the one or more anonymous DICOM object.
Vesper discloses a system and method wherein anonymized images are prioritized  for processing as they are sent from a central index (par. 303- central index 3702 can use the DICOM header information to determine if the image is new or it is an update to an existing image. The central index 3702 can return either a new grid identifier or the grid identifier to update. Each image can be uniquely identified on the grid 3300 by the following formula HarvesterUUID+"."+ResourceUUID. The producer 3002 can then move the anonymous-ized image to the producer's 3002 cache 3750; par. 307- Central index 3702 notifications can be queued on the node and prioritized based on grid Id, priority, and time. Collisions on the grid Id can overwrite the old meta resource with new meta resource through an event compression. The priority allows the central index 3702 to impact the order of processing of queued meta resources. Priorities can be used to enhance interactive viewing over auto-forwarded studies.)
At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to further modify the system/method of Dala  with the teaching of Vesper.  As suggested by Vesper, one would have been motivated to include this feature to provide a system that is can offset the potential chain of latencies from DICOM devices that materially delay the clinical workflow (par. 10)  while ensuring compliance with HIPAA privacy and security requirements, including compliance requirements with downstream vendors.  (par. 228)
.
claim 21   Dala and Vesper teach the method of claim 1, as explained in the rejection of claim 1.  Dala teaches wherein the priorities associated with the one or more anonymous DICOM object(s) are automatically determined based on predetermined priority settings of a health data system. (par. 293-auto-analysis  and assignment of priority of a message)
claim  22.  Dala discloses the method of claim 5, wherein the priorities associated with the one or more anonymous DICOM object(s) are based on a device, or a location of the device, generating data contained in the one or more anonymous DICOM object(s). (par. 295-  prioritization based upon location: the system may also factor the treatment facility's characteristics (e.g., how many physicians are on-site, if there are emergency rooms available, blood bank status, etc.) into the urgency assessment).
claim 23. 	 Dala teaches the method of claim 1, wherein receiving a unique case file containing one or more anonymous DICOM object(s) for analysis includes receiving a plurality of anonymous DICOM objects from a plurality of health systems, (par. 113-  collection of DICOM data/ medical images from a plurality of sources) and the priorities associated with the one or more anonymous DICOM object(s) are based on priorities associated with health systems from which the one or more anonymous DICOM object(s) are respectively received. (par. 293-auto-analysis  and assignment of priority of a message)
claim 24	Dala  teaches the method of claim 1, wherein transmitting the analysis of the one or more uncompressed and validated anonymous DICOM object(s) occurs based on the priorities associated with the one or more anonymous DICOM object(s) and at least one other tag associated with the one or more anonymous DICOM object(s), the tag indicating at least one of a data type or a case study to be conducted. (par.  [0090], [0272]. [0333], the analysis having been completed according to the priority level of the unique case file (the system may distinguish (analysis) between conditions based on determined priorities and may deliver medical data to the physician in order of highest priority first; for example, the console may order a heart attack condition as a higher priority than a high temperature condition)
claim 25.	Dala teaches the method of claim 24, wherein transmitting the analysis of the one or more uncompressed and validated anonymous DICOM object(s) further occurs based on whether a pull mechanism is initiated. (par. 80-data (including DICOM data) transmitted upon validation of data requestor’s credentials- The transmitted data may be encrypted or scrambled, and various user access validation steps may be incorporated to protect the integrity of the data and the privacy of the patient. For example, encrypted medical data may be transmitted from the server 130 to a physician's mobile device 150 only when the identities of the physician and the physician's mobile device are authenticated. The identity of a physician may be authenticated by requiring a time-sensitive log-in process with a strong password known only to the physician.
claim 27.	 Dala and Vesper teach  the method of claim 1 as explained in the rejection of claim 1, further comprising: determining that the one or more anonymous DICOM object(s) are associated with a stored or previously-created set of health data, and automatically setting the priority level of the one or more anonymous DICOM object(s) as "high priority" regardless of a priority of the stored or previously-created set of health data. (par. 278- determination/confirmation of a STEMI event elevates priority regardless of a patient history data).  (Also see Vesper: par. 307- for overwriting priority of previous queue: The priority allows the central index 3702 to impact the order of processing of queued meta resources. Priorities can be used to enhance interactive viewing over auto-forwarded studies.)
claim 28. 	Dala teches the method of claim 1, further comprising processing data contained in the one or more anonymous DICOM object(s), wherein processing data occurs based on the priorities associated with the one or more anonymous DICOM object(s). (par. 121-122- image processing software may be configured to assign priority to certain optimization steps. Such prioritizing of image optimization steps may allow the system to reduce the processing time. For example, the image processing software may be configured to optimize the resolution of an image and then optimize the aspect ratio…)
claim 29.   Dala teaches the method of claim 1, wherein validating at least one of the one or more anonymous DICOM object(s) includes determining whether a DICOM is missing a DICOM image, whether a DICOM image size of the DICOM object(s) is outside of a defined range, or whether the DICOM image does not meet defined quality criteria. (par. 146- validation and successful transmission are based upon size constraints of the image file for resizing ability, image clarity and speed of transmission.  See also 120-121)
claim 31.  Dala teaches the method of claim 1, wherein the analysis occurs in two or more stages, the priority level is editable at each stage, and the analysis at each stage occurs according to the priority level. (par. 98-message is classified as urgent/ non-urgent ; par. 121-122-second prioritization of imaging data for optimization of resolution, transmission time, or aspect ratio.)

Claims 2 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et al. (US 2013/0024382 A1 -hereinafter Dala) and (Vesper et al (US 20110110568 A1), and in further view of Zhao et al. (US 2013/0208966 A1-hereinafter Zhao).
Regarding claim 2, Dala in view of Vesper discloses the computer-implemented method of claim 1.
 Dala and Vesper fails to disclose wherein the analysis comprises: 
generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file, the volume image file representing a three dimensional (3D) volume; generating an archive file including analysis data associated with the volume image file; and generating a patient-specific model based on the volume image file and the archive file. 
Zhao discloses wherein the analysis (image interpretation report is generated from the medical image data; the analysis; para [0004], [0059]) comprises:
generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file (a data store to store medical data such as digital imaging and communications in medicine (DICOM) compatible data or other image data; employing volume rendering techniques to render large volume of medical images; providing case uploads (e.g., number of cases, volume of image data);
para (0031], (0038], [0039]), the volume image file representing a three dimensional (3D) volume (CAT scans, MRI facilitates a wide range of clinical applications, including 3D imaging, and provides large amounts of data by scanning large volumes with high resolution; para [0003]); 
generating an archive file including analysis data associated with the volume image file (image interpretation reports are usually digitized, stored, managed and distributed in plain text in a Radiology Information System (RIS) with accompanying representative images and the original examination stored in a Picture Archiving Communication System (PACS) which is often integrated with the RIS; data store to store or archive medical image data captured by a variety of image capturing devices, such as CT, MRI, PET, SPECT, ultrasound, tomography; para (0004]. (0093]); and 
generating a patient-specific model based on the volume image file and the archive file (provide a comprehensive and customized EP planning workfiow for ablation and lead approach planning; a customized report can be automatically
generated, as part of cloud services, based upon these data; also includes report generation as defined by the Society of Cardiovascular Computed Tomography (SCCT) guidelines; para [0108], [0109]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the analysis comprises: generating a volume image file based on at least one of the anonymous DICOM object(s) of the unique case file, the volume image file representing a three dimensional (3D) volume; generating an archive file including analysis data associated with the volume image file; and generating a patient-specific model based on the volume image file and the archive file as taught by Zhao into the system of Dala and Vesper for the purpose of providing an image processing system that includes a variety of medical imaging processing tools or applications that can be invoked and utilized by clients via their respective client applications.
claim 30. 	Dala teaches the method of claim 2, wherein the patient-specific model is a model of the patient's vasculature, validating the at least one of the one or more anonymous DICOM object(s) includes determining that an image quality is greater than or equal to a predetermined threshold, (par. 146- validation and successful transmission are based upon size constraints of the image file for resizing ability, image clarity and speed of transmission.  See also 120-121) and the analysis includes a blood flow simulation (par. 180-server can stream real-time cardiac tests and images- a real-time stream of clinical data, such as an ECG trace, or image data, such as an ultrasound image of a heart)
Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dala et al. (US 2013/0024382 A1 -hereinafter Dala) and  Vesper et al (US 20110110568 A1), in view of Zhao et al. (US 2013/0208966 A1-hereinafter Zhao) and in further view of Zavislan (US 2002/0010394 A1).
Regarding claim 3, Dala in view of Vesper discloses the computer-implemented method of claim 2. Dala, Vesper and Zhao fails to disclose wherein the volume image file includes a file checksum that correlates the volume image file to the archive file. Zavislan discloses wherein the volume image file includes a file checksum that correlates the volume image file to the archive file (stores into file structure integrity check data for the confocal images stored in the file structure; this integrity check data may be a CHECKSUM value representing the total number of bits of the stored confocal images in file structure; para [0038]. [0040], [0042]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include wherein the volume image file includes a file checksum that correlates the volume image file to the archive file as taught by Zavislan into the system of Dala, Vesper and Zhao for the purpose of providing a file integrity check using the integrity check data of the stored file structure in order to assure that after transmission of file structure all the bits of the confocal images are property received.

Response to Arguments
Applicant's arguments filed 8/25/22have been fully considered but they are not persuasive.
(A)	Applicant argues that the newly added limitations are not taught by the prior art of record.  
	In response, the Examiner has provided new grounds of rejection to address the claims as amended for applicant’s consideration.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Lymann et al (US 20200161005 A1)- discloses a system an method for priority settings with DICOM objects ( See par. 173-174: a DICOM priority header field can be generated and/or modified automatically based on the severity and/or time-sensitivity of the abnormalities detected in performing the inference function. For example, a DICOM priority header field can be changed from a low priority to a high priority in response to annotation data indicating a brain bleed in the de-identified medical scan of a DICOM image corresponding to a head CT scan, and a new DICOM header that includes the high priority DICOM priority header field can be sent back to the medical picture archive system 2620 to replace or otherwise be mapped to the original DICOM image of the head CT scan.)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775.  The examiner can normally be reached on M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham can be reached on 571-272-8109.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/            Primary Examiner, Art Unit 3626